Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16549561 filed on 08/23/2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are not acceptable for examination purposes.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter directed towards the “quantum computing system” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. As currently depicted drawings do not depict quantum computing system. Figure 1 at most depicts a section of an atom trapping setup. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 10-16 are directed towards a quantum computing system, but such a system is not enabled by the original specification or the claims. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to: (A) The breadth of the claims; (B) The Nature of the invention;  (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In the instant case the breath of the claims include any quantum computing system or quantum computing based on laser beams, trapped atoms with optical assembly deigned for adjusting a lens; However, (B) the nature of invention is directed to the adjustable optical assembly for an objective lens that can be used with a flange; The state of prior art is developed for staging various systems of trapped ions and atoms and using them as qbits  for quantum information processing and building block for quantum computing; This leads that the necessary skill is very high for one of ordinary skill in the art; Likewise, trapped matter based quantum computing systems have low level of predictability with current efforts still being development stages for research and science; The specification provides no directions for implementing a quantum computing system, and there are no working examples described. Hence there is an undue quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 7331, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16, 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation for “Quantum computing system” in line 1. However, this limitation is confusing because it is unclear how it can be treated given the lack of explanations and enablement issues note above. Hence, it is unclear what is the base for the above limitation, what elements need to be present and what systems or elements should not be part of such a system? For the purposes of examination the above limitation will be treated broadly such that it includes recited elements i.e. atom or ion trap, laser source and optical assembly. IT is suggested to amend the claim and provide explanations in order to remove the indefiniteness and enablement issues. 
Claims 11-16 depend on claim 10 and therefore inherit the same deficiency. 
Claim 24 recites the limitation "the ball joint body" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the claim and define the limitation earlier in the claims. 
Claims 25-26 depend on claim 24 and therefore inherit the same issues. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 17-18, 20-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobierecki et al. (hereafter Kobierecki) US 4099852 A. 
	In regard to independent claims 1, 17 and 24, Kobierecki teaches (see Figs. 1-9) an optical system, lens assembly and method of using optical lens assembly (e.g. laser fusion optical system, lens positioner and use in such applications, see title, abstract, col. 1 lines 10-56, col. 2 line 7-48, 55- col. 3 line 27, col. 3 line 28- col. 4 line 26), comprising: 
a target (target(s) in vacuum chamber(s) e.g. center, col. 2 lines 26-57, as depicted in e.g. Fig. 1); 
a laser source (laser as laser beams source, , col. 1 lines 10-56, col. 2 line 7-58, col. 3 lines 26-28, col. 4 lines 14-26); and 
an optical lens assembly (lens positioner 10, col. 2 line 7-48, 55- col. 3 line 27, col. 3 line 28- col. 4 line 26), comprising 
a mounting flange mounted adjacent the laser source (flanged section(s) 17, 22, 23 of spool 11 of 10, where 22 is adapted for laser, laser light directed through 10, e.g. col. 2 line 55-col. 3 line 27),  
an objective lens aligned between the laser source and the target (lens 46 between laser at flanged section 22 and target e.g. col. 2 line 55-col. 3 line 63, Fig. 1), and 
at least one adjustment stage coupled between the mounting flange and the objective lens (as three stages assemblies X 26, Y 25, Base 24, between17, 22, 23 and lens 47, as depicted in Figs 1, 3-4, allowing for 5 degrees of freedom positioning see Summary, col. 2 lines 7-48, col. 3 line 28-col. 4 line 13) the at least one adjustment stage comprising a ball joint defining an angle adjustment stage (i.e. as miniature ball assemblies 51, 36 between base 24, stage 26 and stage 25 define stage Y with actuators 37, 38, 39 which provide for a, b, and X, Y, Z of lens ring 46, lens 47, col. 2 lines 34-48, col. 3 line 46-col. 4 line 13, as depicted in e.g. 2-5), and regarding claim 24 
the method comprising: adjusting an angle of the objective lens with the ball joint (i.e. by using and adjusting actuators 30, 31 and ball joint sliders 36, 51, thus angle between lens and target is adjusted, col. 2 lines 34-48, col. 3 line 46-col. 4 line 13, as depicted in e.g. 1-5)  the ball joint having a ball receiver tube (i.e. as grooves on both 24, 26 and on 26, 25, as depicted in Figs. 5-9, col. 3 lines 46-63), and a plurality of adjustable angle fasteners coupling the ball joint body to the ball receiver (e.g. at least springs 49, 50, actuators 30, 31, coupling the body of ball joint 51, 36 with grooves, col. 3 lines 28-63, Figs. 2-5). 
Regarding claims 2, and 18, Kobierecki teaches (see Figs. 1-9) the ball joint comprises a ball joint body, a ball receiver tube, and a plurality of adjustable fasteners coupling the ball joint body to the ball receiver tube (i.e. as body of ball joint 51, 36, grooves on both 24, 26 and on 26, 25, and at least springs 49, 50, actuators 30, 31, coupling the body of ball joint 51, 36 with grooves as depicted in Figs. 5-9, col. 3 lines 46-63). 
Regarding claims 4-5, 20-21 and 25, Kobierecki teaches (see Figs. 1-9) that the at least one adjustment stage comprises, and adjusting a translation of the objective lens (26) using a translation adjustment stage (i.e. as X and Y stage assemblies 26, 25,  col. 3 lines 28-45), wherein the translation adjustment stage comprises a translation tube having a plurality of ramps thereon (i.e. as stages 26, 25 have rails formed thereon, col. 3 lines 46-63), and a plurality of adjustable fasteners coupled between the mounting flange and the translation tube (i.e. as actuator 26 connecting 26 and actuator 30 connecting 25 stage, col. 3 lines 28-45, see Figs. 2-5).
Regarding claims 6-7, 22-23 and 26, Kobierecki teaches (see Figs. 1-9) that the at least one adjustment stage comprises and adjusting focus of the objective lens (i.e. focus, movement of 46 along optical Z axis) a focus adjustment stage (i.e. as lens ring, retainer with lens 46, 48, 47 is adjusted in Z direction by actuators 43, 44, 45 simultaneously, col. 2 lines 34-44, col. 4 lines 2-6), and wherein the mounting flange comprises a threaded surface thereon (i.e. as flanged section 23 including bolts 27 securing plate 24, col. 3 lines 28-35, Fig. 1a); and wherein the focus adjustment stage comprises a focus ring rotatably coupled to the threaded surface of the mounting flange (i.e. as 46, 48 are coupled with torsion assemblies 43,44,45 allowing rotation, and via 25,26,24 with 27 to flange 23, col. 3 lines 28-40, Figs. 1-4).


	Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobierecki et al. (hereafter Kobierecki) US 4099852 A in view of Morse et al. (hereafter Morse) US 20180173027 A1. 
Regarding claims 8-9, Kobierecki teaches (see Figs. 1-9) the optical system, lens assembly with the laser source and target (as laser optical system, lens positioner and use in such applications, with target and laser source, e.g. abstract, col. 1 lines 10-56, col. 2 line 7-48, 55- col. 3 line 27, col. 3 line 28- col. 4 line 26), but is silent that the target comprises an atom trap in e.g. quantum computing system, and/or wherein the target comprises a semiconductor mask.
However, Morse teaches in closely related field of invention of a laser system may with a laser source generating a laser light beam with beam stabilizer downstream and an acousto-optic modulator (see Figs. 1, 5-7, abstract, paragraphs [02, 10-13, 24-30) and further teaches that target comprises an atom trap in quantum computing system, and/or wherein the target comprises a semiconductor mask (i.e. as the laser system is designed for extreme stability to manipulate the quantum states of particles, as atoms, including ion trap in a quantum computing device, and/or for  semiconductor workpiece to perform photolithographic patterning of a photoresist layer, see paragraphs [13, 23-25, 30] and thus provide advantages to such numerous different types of such optical targets). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the optical laser system of Kobierecki to additional optical targets and systems to manipulate the quantum states of particles, as atoms, including ion trap(s) in e.g. quantum computing device, and/or for  semiconductor workpiece to perform photolithographic patterning of a photoresist layer, in order to provide advantages such as extreme stability to such numerous different types of such optical targets (see paragraphs [13, 23-25, 30]). 

In regard to independent claim 10, Kobierecki teaches (see Figs. 1-9) an optical system, (e.g. laser fusion optical system, lens positioner and use in such applications, see title, abstract, col. 1 lines 10-56, col. 2 line 7-48, 55- col. 3 line 27, col. 3 line 28- col. 4 line 26), comprising: 
a target (target(s) in vacuum chamber(s) e.g. center, col. 2 lines 26-57, as depicted in e.g. Fig. 1); 
a laser source configured to generate a plurality of laser beams (laser as laser beams source, col. 1 lines 10-56, col. 2 line 7-58, col. 3 lines 26-28, col. 4 lines 14-26); and 
an optical lens assembly (lens positioner 10, col. 2 line 7-48, 55- col. 3 line 27, col. 3 line 28- col. 4 line 26), comprising 
a mounting flange mounted adjacent the laser source (flanged section(s) 17, 22, 23 of spool 11 of 10, where 22 is adapted for laser, laser light directed through 10, e.g. col. 2 line 55-col. 3 line 27), 
an objective lens aligned between the laser source and the target (lens 46 between laser at flanged section 22 and target e.g. col. 2 line 55-col. 3 line 63, Fig. 1), and 
at least one adjustment stage coupled between the mounting flange and the objective lens (as three stages assemblies X 26, Y 25, Base 24, between17, 22, 23 and lens 47, as depicted in Figs 1, 3-4, allowing for 5 degrees of freedom positioning see Summary, col. 2 lines 7-48, col. 3 line 28-col. 4 line 13) the at least one adjustment stage comprising a ball joint defining an angle adjustment stage (i.e. as miniature ball assemblies 51, 36 between base 24, stage 26 and stage 25 define stage Y with actuators 37, 38, 39 which provide for a, b, and X, Y, Z of lens ring 46, lens 47, col. 2 lines 34-48, col. 3 line 46-col. 4 line 13, as depicted in e.g. 2-5). 
However, Kobierecki is silent that the target comprises an atom trap in a quantum computing system. 
However, Morse teaches in closely related field of invention of a laser system may with a laser source generating a laser light beam with beam stabilizer downstream and an acousto-optic modulator (see Figs. 1, 5-7, abstract, paragraphs [02, 10-13, 24-30) and further teaches that target comprises an atom trap in quantum computing system (i.e. as the plurality beams laser system is designed for extreme stability to manipulate the quantum states of particles, as atoms, including ion trap in a quantum computing device, see paragraphs [13, 23-25, 30] and thus provide advantages to such optical/atomic systems of trapped atoms/ions used in quantum computing). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the optical laser system of Kobierecki to additional optical targets and systems to manipulate the quantum states of particles, as atoms, including ion trap(s) in e.g. quantum computing device, in order to provide advantages such as extreme stability to such numerous different types of such optical targets (see paragraphs [13, 23-25, 30]). 
Regarding claim 11, the combination teaches the inventions as set forth above and Kobierecki teaches (see Figs. 1-9) the ball joint comprises a ball joint body, a ball receiver tube, and a plurality of adjustable fasteners coupling the ball joint body to the ball receiver tube (i.e. as body of ball joint 51, 36, grooves on both 24, 26 and on 26, 25, and at least springs 49, 50, actuators 30, 31, coupling the body of ball joint 51, 36 with grooves as depicted in Figs. 5-9, col. 3 lines 46-63). 
Regarding claims 13-14, the combination teaches the inventions as set forth above and Kobierecki teaches (see Figs. 1-9) that the at least one adjustment stage comprises, a translation adjustment stage (i.e. as X and Y stage assemblies 26, 25,  col. 3 lines 28-45), wherein the translation adjustment stage comprises a translation tube having a plurality of ramps thereon (i.e. as stages 26, 25 have rails formed thereon, col. 3 lines 46-63), and a plurality of adjustable fasteners coupled between the mounting flange and the translation tube (i.e. as actuator 26 connecting 26 and actuator 30 connecting 25 stage, col. 3 lines 28-45, see Figs. 2-5).
Regarding claims 15-16, the combination teaches the inventions as set forth above and Kobierecki teaches (see Figs. 1-9) that the at least one adjustment stage comprises a focus adjustment stage (i.e. as lens ring, retainer with lens 46, 48, 47 is adjusted in Z direction by actuators 43, 44, 45 simultaneously, col. 2 lines 34-44, col. 4 lines 2-6), and wherein the mounting flange comprises a threaded surface thereon (i.e. as flanged section 23 including bolts 27 securing plate 24, col. 3 lines 28-35, Fig. 1a); and wherein the focus adjustment stage comprises a focus ring rotatably coupled to the threaded surface of the mounting flange (i.e. as 46, 48 are coupled with torsion assemblies 43,44,45 allowing rotation, and via 25,26,24 with 27 to flange 23, col. 3 lines 28-40, Figs. 1-4).

	Allowable Subject Matter
Claims 3 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP-S6246164-Y2 also discloses certain aspects of the claimed invention (see Figs. 1-4 and their descriptions).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872